DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to applicants’ amendments received on 12/28/2020.
Claims 8 and 12 are cancelled. Claims 1 and 13 are amended. Claims 1-7, 9-11, and 13 are considered in this Office Action. Claims 1-7, 9-11, and 13 are pending.

Response to Amendments
Applicant’s amendments necessitated new grounds of rejections set forth in this Office Action.
Applicant’s amendments have been considered, and overcomes the U.S.C. 35 101 rejection.
Applicant’s amendments have been considered, an updated 35 U.S.C. 35 103 rejection will address applicant’s amendments. 

Response to Arguments
Applicant’s arguments and amendments with respect to the 101 rejection to claims have been considered, but are persuasive. Rejection are withdrawn.
Applicants’ arguments concerning the 35 U.S.C. 103 have been considered, but the arguments are primarily raised in the light of applicant’s amendments, and therefore addressed in the update the 103 rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arel Ives Lidow (US 2016/0307236 A1, hereinafter “Lidow”) in view of Tom Shields (US 2011/0131099 A1, hereinafter “Shields”) in view of Janice Dru (US 2015/0302470 A1, hereinafter “Dru”) in view of Jian Xu (US 2016/0092933 A1, hereinafter “Xu”).
Claim 1:
Lidow teaches the following limitation:
receiving, by a first computing device from a software application of a requesting device during loading of a webpage, a first request for graphical display source code corresponding to a computerized graphical advertisement display to be inserted into one or more impression opportunities on the webpage [fig 1 and 0017 receiving an ad request for filling an available ad space from a client device, further each ad space include a corresponding ad tag.  0018 an ad tag comprises a Uniform Resource Locator (URL) from which an ad will be requested (e.g., a URL for the server system 122), Hypertext Markup Language (HTML) statements and/or JavaScript instructions for retrieving and displaying a creative (impression). Examiner Note: the ad tag contains the source code]; 
transmitting, by a second computing device coupled to the first computing device, during loading of the webpage by the requesting device, a second request to a plurality of third-party computing devices for one or more bids for an impression opportunity of the one or more impression opportunities [fig 1 and 0014 The transaction manager 112 processes ad requests received from web browsers; 0019 The transaction manager 112 generates a bid request including information about the ad space and so on, and sends the bid request to multiple bidders such as bidder A 151 and bidder B 152 ]; 
receiving, by the second computing device, during loading of the webpage by the requesting device, the one or more bids from the plurality of third-party computing devices [fig 1 and 0020 Each bidder determine an appropriate bid and submit a bid response including a bid price]; 
adjusting, by the second computing device, during loading of the webpage by the requesting device, at least one of the one or more bids based upon a risk tolerance parameter (α) received from the third-party computing device that submitted the corresponding bid wherein the risk factor as received is encoded as a key- value pair in a message returned from the third-party computing devices in response to an application programming interface (API) call initiated by the second computing device [fig 1 and 0026 and 0032 a CPV bid on an ad space is adjusted based on a historical viewing rate on the ad space; 0030 a buyer can specify (e.g., using a field in the bid response) a criteria for a viewed creative; 0032 and 0038 describes a risk factor associated with a creative (impression) not being viewed/interacted i.e., based on the historical viewing rate that a creative served to the ad space is not viewed by a user the price of the ad is lowered and so on, where the risk factor is encoded and returned in response to an action made from a client device as shown in paras. 0040-0043. Moreover, HTML is used which clearly shows the risk factor is encoded as key-value pair and is returned in response to an action call as described in para. 0018 ]; 
Determining, by the second computing device, during loading of the webpage by the requesting device, whether to select the impression opportunity based on the adjusted one or more bids [fig 1 and 0032 the transaction manager 112 then ranks the bids as adjusted by the historical viewing rate. In this example, the transaction manager 112 selects the top-ranked bid as the winning bid]. 
While Lidow teaches adjusting the one or more bids based upon a risk tolerance parameter (α) received from the third-party computing device that submitted the corresponding bid and apply the risk parameter received to adjustment calculation of the bid as described above, it does not explicitly teach that the risk tolerance parameter (α) modifies a standard deviation value associated with a probability of a sale given an interaction with the impression opportunity by a user of the webpage, however, Shields teaches:
… modifies a standard deviation value associated with a probability of a sale given an interaction with the impression opportunity [para. 0023 describes the calculation of a bid of an impression which utilizes standard deviation, while para. 0024 describes adjustment of a bid associated with CPM]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shields with Lidow, because the references are analogous and compatible since they are directed to the same field of purchasing an ad impression, to utilize standard variation as 
While Lidow teaches adjusting the one or more bids based an algorithm, however it does not teach the following algorithm, but Xu teaches: 
 algorithm is CPA x p(click) x p(sale | click) where CPA is cost per action, p(click) is a probability of a click on the advertising impression, and p(sale I click) is a probability of a sale given a click on the advertising impression [0049] The bidding component 658 may evaluate a set of assignment probability parameters, associated with the target advertising opportunity class and/or bid value parameters of advertisements within the group of advertisements, to identify a target advertisement. For example, an assignment probability parameter, associated with an advertisement, may be determined based upon an inventory cost model 648 (e.g., a cost to purchase an advertising opportunity associated with the first advertising opportunity class 410 with a particular bid) (CPA), a response model 650 (e.g., whether users perform actions after viewing advertisements associated with the first advertising opportunity class 410 p(sale | click), whether users click on advertisements associated with the first advertising opportunity class 410, etc.)( p(click)];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xu with Lidow, because the references are analogous and compatible since they are directed to the same field of purchasing an ad impression, to use cost per action, a probability of a click on the advertising impression, and a probability of a sale given a click on the advertising impression as part the calculation model used to adjust bid. Doing so would help generating a bid based upon a profit increase function (e.g., selection of an advertisement with a relatively larger assignment probability parameter (e.g., associated with a benefit, such as a profit for the DSP and/or satisfaction of campaign goals) and/or a relatively smaller bid value parameter)(Xu para. [0049]).
Lidow teaches in paragraph 0032 that the transaction manager 112 can retrieve from the ad server 112 a particular creative for buyer Y based on the adjusted bid (210) and provide the particular creative to , Lidow does not explicitly teach the following limitation, however taught by Dru: 
and generating, by the first computing device, during loading of the webpage by the requesting device, graphical display source code based upon a bid of the […]one or more bids for display on the requesting device in the webpage upon completion of loading of the webpage [fig 1 and 0033 add the space to its managed content, generate a widget, and return an embeddable script that the florist may incorporate into the florist's website (e.g., copy and paste the script into the HTML code of the florist's website). Examiner Note: Under BRI this step amounts to generating a graphical display source code].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dru with Lidow/Shields, because the references are analogous and compatible since they are directed to the same field of purchasing an ad impression, to generate graphical display source code based upon a bid for display. Doing so would help generating an advertisement that enables the ad viewer to complete an electronic transaction related to the ad, such as a purchase of a product, or a bid in an auction for a service, that is the subject of the advertisement because the web page containing the advertisement may increase the value of both the web page and the advertisement, and provide a better experience to the ad viewer [Dru, para. 0003].

Claim 2: 
Lidow teaches the following limitation:
The method of claim 1, wherein the adjusting step comprises lowering the bid based upon the risk factor [0032 the CPV bid price is adjusted ("discounted") 20% lower based upon a risk factor].

Claim 3:
Lidow teaches the following limitation:
The method of claim 1, wherein the a risk tolerance parameter (α) represents a risk that the computerized graphical advertisement display inserted into the impression opportunity is not interacted with by a user of the webpage[0032 and 0038 describes a risk factor associated with a creative (impression) not being viewed/interacted i.e., based on the historical viewing rate that a creative served to the ad space is not viewed by a user the price of the ad is lowered and so on]

Claim 4:
Dru teaches the following limitation:
The method of claim 3, wherein the interaction with the computerized graphical advertisement display comprises a click of the computerized graphical advertisement display, or view information associated with the computerized graphical advertisement display [fig. 19A and 19B illustrate the computerized graphical advertisement display which can be clicked on, and viewing information associated with the computerized graphical advertisement display].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dru with Lidow/Shields to include as part of the interaction with the computerized advertisement display a click of the computerized graphical advertisement display, or view information associated with the computerized graphical advertisement display. Doing so would help generating an advertisement that enables the ad viewer to complete an electronic transaction related to the ad, such as a purchase of a product, or a bid in an auction for a service, that is the subject of the advertisement because the web page containing the advertisement may increase the value of both the web page and the advertisement, and provide a better experience to the ad viewer [Dru, para. 0003].

Claim 5: 
Lidow further teaches:
The method of claim 1, wherein the risk tolerance parameter (α)is based upon an expected long-term value to an advertiser associated with the third-party computing device that submitted the corresponding bid [0027 a request flag (e.g., an integer value) in the bid can be request to be submitted corresponding to a bid; 0016 The bidder takes various pieces of bid-specific information (e.g., maximal bid price, target user areas or segments, start and end dates, budget) as input and generates a bid for a particular item of an ad space inventory. Examiner Note: start and end dates and other attributes submitted determine the expected long-term value].

Claim 6:
Lidow further teaches: 
The method of claim 1, wherein the risk tolerance parameter (α) is based upon a risk preference indicator received by the second computing device from the third-party computing device as part of the corresponding bid [0030 a buyer can specify (e.g., using a field in the bid response) a criteria and further the bid requests sent to the bidders can include an indication about the fixed criteria set by the seller].

Claim 7:
Lidow does not explicitly teach the following limitation, however Dru teaches: 
The method of claim 6, wherein the risk preference indicator identifies whether an advertiser associated with the third-party computing device is risk-sensitive [0043 and the application module may validate the generated advertisement to ensure that it meets the bidding and other rules; 0075 and FIG. 6 present a bidding page of the admin website. The bidding page may be displayed at the graphical user interface and may comprise: Secure bidding (bidder codes associated with an email address and password) and secure codes to be able to bid. Examiner Note: Examiner is interrupting that the criteria specified by the bidder in claim 6 associated with a bid is preference data and Dru’s validation step ensures that the preference data fulfill the bidding sensitivity content test and other rules].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dru with Lidow include validation step because on criteria to determine whether the adviser is risk sensitive. Doing so would help secure both party involved to ensure that there is no repeat non-paying offender, suspend or flag their bidding account [Dru, para. 0075].

Claim 9:
Lidow teaches:
and providing, by the first computing device, the graphical display source code to the requesting device [paragraph 0032 describes that the transaction manager 112 can retrieve from the ad server 112 a particular creative for buyer Y based on the adjusted bid (210) and provide the particular creative to the client device 120 for presentation in the ad space in the user interface].
Lidow does not teach the following limitation, however Dru teaches:
when the impression opportunity is selected: storing, by the first computing device, advertisement information related to the impression opportunity [0065On the back-end (not visible on the availability page, but visible to the master account holder), keep a record of all advertisements that have sold (e.g., back-end--images, links, sale prices, and information about the page where it was sold and the person/entity that purchased the space (impression)];
Generating, by the first computing device, graphical display source code for a computerized graphical advertisement display based upon the advertisement information and indicia of an advertiser associated with the third-party computing device that submitted the selected bid [0033 add the space to its managed content, generate a widget, and return an embeddable script that the florist may incorporate into the florist's website (e.g., copy and paste the script into the HTML code of the florist's website); 0036 the ad space may be defined in any web browser language, such as HTML/CSS, Javascript, etc. The ad space may be linked to a webpage of the admin website. The webpage may be configured to generate a widget associated with the advertisement space. The seller may define parameter of the ad space in the widget]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dru with Lidow to generate graphical display source code based upon a bid for display. Doing so would help generating an advertisement that enables the ad viewer to complete an electronic transaction related to the ad, such as a purchase of a product, or a bid in an auction for a service, that is the subject of the advertisement because the web page containing the advertisement may increase the value of both the web page and the advertisement, and provide a better experience to the ad viewer [Dru, para. 0003].

Claim 10:
Lidow does not teach the following limitation, however Dru teaches:
The method of claim 9, further comprising: rendering, by the requesting device, the graphical display source code to display the computerized graphical advertisement display [0029 The linked website may enable an advertising widget (an interactive ad) to be displayed at the seller website 104 and/or the administrator website, wherein the widget may be, for example, embeddable HTML code. Fig 18B illustrates a website displaying an AD (advertising widget embedded within an webpage)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dru with Lidow to process embeddable source code to display the computerized graphical advertisement display. Doing so would help generating an advertisement that enables the ad viewer to complete an electronic transaction related to the ad, such as a purchase of a product, or a bid in an auction for a service, that is the subject of the advertisement because the web page 

Claim 11:
Lidow teaches the following limitation:
determining, by the second computing device, a largest bid of the adjusted one or more bids; and selecting, by the second computing device, the impression opportunity using the largest bid if the value associated with selecting the impression opportunity is greater than or equal to the cost associated with selecting the impression opportunity [0020 The transaction manager 112 determines a winning bid (e.g., a highest bid) among bid responses received within a specified time period (e.g., 10 milliseconds). 0032 the transaction manager 112 then ranks the bids as adjusted by the historical viewing rate. In this example, the transaction manager 112 selects the top-ranked bid as the winning bid].
Lidow does not explicitly teach the following limitation, however Dru teaches:
determining, by the second computing device, a value associated with selecting the impression opportunity [figures 4-17 illustrates values associated with selecting an impression opportunity i.e., fig 5 illustrates plurality of impression selections and a value associated with each impression];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dru with Lidow to determine a value associated with selecting an impression opportunity. Doing so would help generating an advertisement that enables the ad viewer to complete an electronic transaction related to the ad, such as a purchase of a product, or a bid in an auction for a service, that is the subject of the advertisement because the web page containing the advertisement may increase the value of both the web page and the advertisement, and provide a better experience to the ad viewer [Dru, para. 0003].

Allowable Subject Matter
Claims 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied is considered pertinent to applicant’s disclosure:
Loic Chambard (US 2015/0019331 A1):  Described are methods, systems, and apparatus, including computer program products for auctioning webpage display ads. A first request is received from a requester loading a first webpage for indicia of one or more impression opportunities. A second request is sent to a plurality of third parties for one or more bids for a first impression opportunity. Whether to select the first impression opportunity is determined based on the one or more bids received from one or more of the plurality of third parties. If the first impression opportunity is selected: first ad information is stored; the indicia of one or more impression opportunities are generated; the indicia are sent to the requester; a third request is received from the requestor for an ad to populate the first impression opportunity on a second webpage, the request including indicia of one or more ad buyers; and a first ad is sent. 
Feng et al. Yan (US 2016/0275554 A1):  it is directed to an online system tracks stores information identifying content provided by third party systems and accessed by online system users as well as interactions with advertisements performed by online system users. When the online system identifies an opportunity to present an advertisement to a viewing user, the online system identifies content from third party systems accessed by the viewing user and content from third party systems accessed by additional online system users who interacted with advertisements.
Zhenyi Liu (US 2015/0339704 A1):  it is directed to methods and systems for valuing an item of online content served to an online publisher, such as an advertisement, are provided. Paragraph clicks is lower, in that an advertiser is only charged when a definite sale to a consumer, or other qualifying action having a substantial likelihood of leading to a sale occurs. However, as previously stated, the cost that an advertiser pays for placement of an advertisement is fixed, while the revenue that is realized from the consumers that are acquired through qualifying actions is variable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.


/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683